  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TERRY ARCHIE, as              )
Administrator of the          )
Estate of Teria C. Archie,    )
et al.,                       )
                              )
     Plaintiffs,              )
                              )      CIVIL ACTION NO.
     v.                       )        2:19cv508-MHT
                              )             (WO)
COVINGTON COUNTY, et al.,     )
                              )
     Defendants.              )

                            ORDER

    It is ORDERED that the motions to dismiss (doc. no.

7, 9) and for a more definite statement (doc. no. 21)

are denied as moot in light of the filing of the second

amended complaint.

    DONE, this the 14th day of November, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
